Exhibit 10.12


FORM OF TIME-BASED
LTIP UNIT AWARD CERTIFICATE


Non-transferable


GRANT TO


____________________
(“Grantee”)


by CatchMark Timber Operating Partnership, L.P. (the “Company”) of _____
Unvested LTIP Units (the “LTIP Units”) (as defined in the LP Agreement) pursuant
to and subject to the provisions of the CatchMark Timber Trust, Inc. LTI Program
Plan (the “LTIP”), which operates as a sub-plan of the CatchMark Timber Trust,
Inc. 2017 Incentive Plan (the “Equity Incentive Plan”) and to the terms and
conditions set forth in this award certificate (this “Certificate”).


By accepting the LTIP Units, Grantee shall be deemed to have agreed to the terms
and conditions set forth in this Certificate, the LP Agreement, the LTIP and the
Equity Incentive Plan. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the LTIP and the Equity
Incentive Plan. In addition, certain terms are defined in Section 15 hereof.


IN WITNESS WHEREOF, CatchMark Timber Operating Partnership, L.P., acting by and
through its duly authorized officers, has caused this Certificate to be duly
executed.




CatchMark Timber Operating Partnership, L.P.


By: CatchMark Timber Trust, Inc.,
Its General Partner




By:
Name:
Its:
Grant Date: _____________, 20__







--------------------------------------------------------------------------------


Exhibit 10.12




TERMS AND CONDITIONS
1. Nature of Award. Subject to the terms of the LP Agreement, the LTIP, the
Equity Incentive Plan and this Certificate, the profits interests granted hereby
represent Unvested LTIP Units in the Company issued in the Grantee’s name as of
the Grant Date. By accepting this Certificate, Grantee hereby acknowledges and
agrees that he or she is bound by the terms and conditions of the LTIP, the
Equity Incentive Plan and the LP Agreement (including certain rights and
obligations with respect to the LTIP Units granted hereunder).
2. Conversion to Vested LTIP Units. Except as otherwise provided herein:
(a)
_____% of the Unvested LTIP Units will become Vested LTIP Units (on a
one-for-one basis) on _______________, provided Grantee has continued in the
employment of the General Partner or any of its Affiliates through such date;

(b)
____% of the Unvested LTIP Units will become Vested LTIP Units (on a one-for-one
basis) on _________________, provided Grantee has continued in the employment of
the General Partner or any of its Affiliates through such date;

(c)
____% of the Unvested LTIP Units will become Vested LTIP Units (on a one-for-one
basis) on ____________________, provided Grantee has continued in the employment
of the General Partner or any of its Affiliates through such date;

(d)
____% of the Unvested LTIP Units will become Vested LTIP Units (on a one-for-one
basis) on ____________________, provided Grantee has continued in the employment
of the General Partner or any of its Affiliates through such date;

(e)
as to 100% of the Restricted Shares upon the termination of Grantee’s employment
by reason of death or Disability;

(f)
if the Unvested LTIP Units are not assumed by the surviving entity or otherwise
equitably converted or substituted in connection with a Change in Control in a
manner approved by the Committee or the Board of the General Partner, then as to
100% of the Unvested LTIP Units on the occurrence of such Change in Control,
provided Grantee has continued in the employment of the General Partner or any
of its Affiliates through the CIC Date; and

(g)
if the Unvested LTIP Units are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with a Change in Control in a
manner approved by the Committee or the Board of the General Partner, then as to
100% of the Unvested LTIP Units on the occurrence of Grantee’s termination of
employment without Cause or resignation for Good Reason [(as such terms are
defined in Grantee’s Employment Agreement with the General Partner, dated as of
October 30, 2013 and amended as of December 31, 2018 and December 19, 2019] If
Grantee has an employment agreement, then brackets around all references to the
employment agreement should be removed, and the definition of “Good Reason”
should be deleted. If Grantee does not have an employment agreement, then all
references to an employment agreement should be deleted, and the definition of
“Good Reason” should be retained.) within two years following such Change in
Control.

[For purposes of this Certificate, “Good Reason” means any of the following,
without Grantee’s written consent: (i) a material diminution in Grantee’s base
salary; (ii) a material diminution in Grantee’s authority, duties, or
responsibilities; or (iii) the relocation of the General Partner’s principal
office to a location that is more than fifty (50) miles from the location of the
General Partner’s principal office on the Grant Date.]
3. Distribution Equivalent Rights (“DERs”). The Company shall establish, with
respect to each LTIP Unit, a separate bookkeeping account for such LTIP Unit (a
“DER Account”), which shall be credited (without interest) with an amount equal
to any cash distributions made by the Company with respect to a Common Unit
during the period beginning on the Grant Date and ending on the date, if any,
that the Unvested LTIP Unit becomes a Vested LTIP Unit. Upon the LTIP Unit
becoming a Vested LTIP Unit, the DER Account with respect to such Vested LTIP
Unit shall also become vested. Similarly, upon the forfeiture of an LTIP Unit,
the DER Account with respect to such forfeited LTIP Unit shall also be
forfeited. As soon as reasonably practical, but not later than thirty (30) days,
following the date that an LTIP Unit becomes a Vested LTIP


2



--------------------------------------------------------------------------------

Exhibit 10.12




Unit, the Company shall cause to be paid to Grantee an amount of cash equal to
the amount then credited to the DER Account maintained with respect to such
Vested LTIP Unit.
4. Section 83(b) Election. As a condition to the issuance of the LTIP Units,
Grantee shall make an election under Section 83(b) of the Code within 30 days
after the Grant Date and shall promptly provide written evidence of any such
election to the Company. The Grantee acknowledges and agrees that neither the
Company nor any of its Affiliates shall bear any responsibility or liability for
any adverse tax consequences to the Grantee relating to Section 83 of the Code
or to the making of (or any failure to make) an election pursuant to Section
83(b) of the Code with respect to the LTIP Units. A form of 83(b) election is
attached hereto as Exhibit A.
5. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold from any payment related to the LTIP Units due
Grantee, or from any payroll or other payment due Grantee, any federal, state,
local, or foreign taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the grant,
vesting, repurchase or other taxable event relating to the LTIP Units (including
with respect to cash payments related to DERs).
6. Restrictions on Transfer and Pledge. Except as provided in the LP Agreement,
Grantee may not, directly or indirectly, Transfer any portion of the LTIP Units
or the DER Account. Any purported Transfer in violation of this Certificate or
the LP Agreement shall be null ab initio and of no force and effect, and the
Company shall not recognize any such Transfer or accord to any purported
transferee any rights with respect to the LTIP Units or DER Account or any
rights as a holder of a Partnership Interest. Notwithstanding the LP Agreement,
no right or interest of Grantee in any Unvested LTIP Units or DER Account may be
Transferred to or in favor of any party other than the Company or an Affiliate
of the Company, without the prior consent of the Committee.
7. No Right of Continued Service. Nothing in this Certificate shall interfere
with or limit in any way the right of the General Partner, the Company or any
other Affiliate of the Company to terminate Grantee’s service at any time, nor
confer upon Grantee any right to continue to provide services to, the General
Partner, the Company or any other Affiliate of the Company.
8. Severability. If any one or more of the provisions contained in this
Certificate are invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
9. Clawback. The LTIP Units shall be subject to any compensation recoupment
policy of the General Partner that is applicable by its terms to Grantee and to
awards of this type.
10. Plan Controls. The terms contained in the LTIP and the Equity Incentive Plan
are incorporated into and made a part of this Certificate and this Certificate
shall be governed by and construed in accordance with the LTIP and the Equity
Incentive Plan. In the event of any actual or alleged conflict between the
provisions of the LTIP and the Equity Incentive Plan and the provisions of this
Certificate, the provisions of the LTIP and the Equity Incentive Plan shall be
controlling and determinative.
11. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate, the LTIP and the
Equity Incentive Plan.
12. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to CatchMark Timber Operating Partnership, L.P., c/o CatchMark Timber
Trust, Inc., 5 Concourse Parkway, Suite 2650, Atlanta, GA 30328: Attn:
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.


3



--------------------------------------------------------------------------------

Exhibit 10.12




13. Joinder Agreement. As a condition to the issuance of the LTIP Units, within
30 days after the Grant Date, the Grantee shall enter into and execute a joinder
to the LP Agreement in the form attached hereto as Exhibit B. Notwithstanding
the foregoing, Grantee shall not be required to execute a joinder to the LP
Agreement if Grantee has previously executed such a joinder in connection with a
previous grant of LTIP Units.
14. Legal Limitations or Restrictions. As a condition to the issuance of the
LTIP Units hereunder, Grantee acknowledges and agrees that the LTIP Units and
related DER Account shall be subject to any contractual or legal limitations or
restrictions imposed on the Company (including under any credit or similar
agreement).
15. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the LTIP and the Equity Incentive
Plan. In addition, and notwithstanding any contrary definition in the LTIP or
the Equity Incentive Plan, for purposes of this Agreement:
(a)
“Affiliate” shall have the meaning set forth in the LP Agreement.

(b)
“CIC Date” means the effective date of a Change in Control.

(c)
“Employment Agreement” means Grantee’s Employment Agreement with the General
Partner, dated as of October 30, 2013.

(d)
“General Partner” or “GP” means CatchMark Timber Trust, Inc.

(e)
“Grant Date” means ____________, 20___.

(f)
“Transfer” shall have the meaning set forth in the LP Agreement.

(g)
“Vested LTIP Units” shall have the meaning set forth in the LP Agreement.



  


4



--------------------------------------------------------------------------------

Exhibit 10.12






EXHIBIT A


ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income for the
current taxable year the amount of any compensation taxable to taxpayer in
connection with taxpayer’s receipt of the property described below:


1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:



Taxpayer’s Name:                                    
Taxpayer’s Address:                                    
Taxpayer’s Social Security Number:                            
Taxable Year: Calendar Year _____


2.
The property with respect to which the election is made is described as follows:
LTIP Units issued by CatchMark Timber Operating Partnership, L.P. (the
“Company”).



3.
The date on which the property was transferred is: ___________, _______.



4.
The property is subject to the following restrictions:



The LTIP Units may not be transferred and are subject to forfeiture under the
terms of an agreement between the taxpayer and the Company. These restrictions
lapse upon the satisfaction of certain conditions contained in such agreement.


5.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than restrictions which by their terms
will never lapse) was: $_____ per unit ($_____ in the aggregate).



6.
The amount (if any) the taxpayer paid for such property was: $____ per unit.



7.
The amount to include in gross income of the taxpayer is: $____.



The undersigned has submitted a copy of this statement to the Company, which is
the entity for which the services were performed in connection with the
undersigned’s receipt of the above-described property. The taxpayer is the
person performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated:                                                
[Taxpayer]


_________, ________






Certified Mail Receipt No: ____________________________




5



--------------------------------------------------------------------------------

Exhibit 10.12




Internal Revenue Service Center
[Address]


Re:        Section 83(b) Election


Dear Sir or Madam:


Please find enclosed an election and statement made pursuant to the provisions
of Section 83(b) of the Internal Revenue Code and applicable Treasury
Regulations. Please process this in your usual manner.


Sincerely,






__________________________






cc:    CatchMark Timber Operating Partnership, L.P.


6



--------------------------------------------------------------------------------

Exhibit 10.12






EXHIBIT B


JOINDER AGREEMENT
TO LP AGREEMENT


THIS JOINDER AGREEMENT TO LP AGREEMENT (this “Joinder Agreement”) is executed
and delivered this ____ day of _________, _______ by the undersigned. All
capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Second Amended and Restated Agreement of Limited
Partnership of CatchMark Timber Operating Partnership, L.P. (the “LP
Agreement”).


WHEREAS, the undersigned shall receive a grant of LTIP Units; and


WHEREAS, in connection with the grant of such LTIP Units, the undersigned must
enter into the LP Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


The undersigned hereby acknowledges and agrees with the Company that, effective
as of the date of this Joinder Agreement, he/she shall become a LTIP Unit
Limited Partner and acknowledges receipt of, and agrees to be bound the terms
and conditions of, the LP Agreement, as if a signatory thereto.
    
IN WITNESS WHEREOF, the parties have executed this Joinder Agreement on the day
and year first set forth above.


[NAME]


Accepted:


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.


By: CATCHMARK TIMBER TRUST, INC., its General Partner




By:                    
Name:
Title:




7

